Citation Nr: 0510271	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-15 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to June 1971 and April 1984 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
post-traumatic stress disorder (PTSD).  A Notice of 
Disagreement was received in September 2001.  A Statement of 
the Case was issued in May 2003.  A timely appeal was 
received in June 2003.  A Supplemental Statement of the Case 
was issued in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The RO denied the veteran service connection for PTSD based 
on the lack of a verified stressor.  In attempting to verify 
the veteran's claimed stressors, the RO obtained the 
veteran's service personnel file.  The RO also requested 
stressor verification from the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The first 
request to USASCRUR was made in May 2000.  Follow up letters 
were sent in December 2000 and July 2001.  In response, the 
USASCRUR sent extracts from Operational Reports-Lessons 
Learned (OR-LLs) of the 101st Airborne Division, the higher 
headquarters of the 101st Administrative Company, to which 
the veteran was assigned.  The USASCRUR also sent an extract 
from OR-LLs submitted by the 5th Special Forces Group for 
time period ending January 15, 1971.  Although these records 
are for the time frame that the veteran was in Vietnam, they 
are not helpful to verify his claimed in-service stressors 
because they are too general in nature.  The Board finds that 
further assistance is necessary to attempt to verify the 
veteran's claimed stressors.  The Board believes that unit/ 
company records may assist in verifying the veteran's claimed 
stressors and should be obtained if available.

Finally, the Board notes that the veteran has not been 
examined for VA purposes to confirm his diagnosis of PTSD 
based on his claimed in-service stressors, (although VA 
records reflect diagnoses of PTSD).  Should any of the 
veteran's claimed in-service stressors be verified, the 
veteran should be provided a VA PTSD examination to confirm 
the veteran's diagnosis based upon the verified in-service 
stressors.  


The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b).

2.	The RO should contact the veteran and request 
him to provide further details of his claimed 
stressors.  Specifically, the veteran should be 
requested to provide:

a.  The approximate date each claimed 
stressor occurred.  If the veteran is not 
able to provide the approximate date, he 
should identify a time period not to exceed 
three months that he believes the claimed 
stressor occurred in.  

b.  The name of the soldier that he states 
he found beheaded, and which company and/or 
unit the soldier was assigned to, if known.

3.  Once the above information has been 
received, or the time within which the veteran 
was asked to respond has expired, the RO 
should contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), or 
any other appropriate agency, and ask them to 
provide Company level records for the time 
periods specified in the veteran's response to 
the inquiry in the previous instruction, or 
for his period of service in Vietnam.  In any 
case, Company level records (operational 
reports - lessons learned or similar 
documents) for the 101st Administrative 
Company from September 1970 to May 1971 and 
for the 64th Finance Section for the period 
that includes May 1971 and June 1971 should be 
sought.  If no such records exist, that should 
be so stated.  Confirmation also should be 
sought as to whether the air strip at Bien Hoa 
was under mortar/rocket attack on September 2, 
1970.   

4.  If the RO determines that the record 
establishes the existence of a stressor or 
stressors, then the RO should arrange for the 
veteran to be accorded an appropriate VA PTSD 
examination.  The claims folder, or copies of 
all pertinent records, must be made available 
to the examiner for review prior to 
preparation of the examination report.

The RO must specify for the examiner the 
stressor or stressors that it has determined 
are established by the record.  The examiner 
must be instructed that only these events may 
be considered for the purpose of determining 
whether exposure to an in-service stressor has 
resulted in the current psychiatric symptoms. 
The examiner is asked to determine (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, and (2) 
whether there is a nexus between PTSD and one 
or more of the in service stressors found to 
be established by the RO.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.

The report of examination should include the 
complete rationale for all opinions expressed.

5.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



